Case 20-10948-elf        Doc 15    Filed 03/04/20 Entered 03/04/20 13:32:30         Desc Main
                                   Document      Page 1 of 2



                         UNITED STATES BANKRUPTCY COURT
                         EASTERN DISTRICT OF PENNSYLVANIA
                              PHILADELPHIA DIVISION

 In Re:                                          Case No. 20-10948-elf

 Deneen Purdie                                   Chapter 13

 Debtor                                          Judge Eric L. Frank

  REQUEST FOR SERVICE OF NOTICES PURSUANT TO FED.R.BANKR.P. 2002(g)

       Please take notice that D. Anthony Sottile, as authorized agent for Partners for Payment
Relief DE IV, LLC, a creditor in the above-captioned case, requests, pursuant to Rules 2002 and
9007 of the Federal Rules of Bankruptcy Procedure and §§102(1), 342 and 1109(b) of title 11 of
the United States Code, and 11 U.S.C. §§ 101, et seq., that all notices given or required to be
given and all papers served or required to be served in this case also be given to and served,
whether electronically or others on:
          D. Anthony Sottile
          Authorized Agent for Partners for Payment Relief DE IV, LLC
          394 Wards Corner Road, Suite 180
          Loveland, OH 45140
          Phone: 513.444.4100
          Email: bankruptcy@sottileandbarile.com


 Dated: March 4, 2020                            /s/ D. Anthony Sottile
                                                 D. Anthony Sottile
                                                 Authorized Agent for Creditor
                                                 Sottile & Barile, LLC
                                                 394 Wards Corner Road, Suite 180
                                                 Loveland, OH 45140
                                                 Phone: 513.444.4100
                                                 Email: bankruptcy@sottileandbarile.com
Case 20-10948-elf       Doc 15     Filed 03/04/20 Entered 03/04/20 13:32:30              Desc Main
                                   Document      Page 2 of 2



                                 CERTIFICATE OF SERVICE

I certify that on March 4, 2020, a copy of the foregoing Request for Service of Notices was filed
electronically. Notice of this filing will be sent to the following party/parties through the Court’s
ECF System. Party/Parties may access this filing through the Court’s system:

       David M. Offen, Debtor’s Counsel
       Dmo160west@gmail.com

       William C. Miller, Esq., Chapter 13 Trustee
       ecfemails@ph13trustee.com

       U.S. Trustee, Office of the United States Trustee
       Ustpregion03.ph.ecf@usdoj.gov

I further certify that on March 4, 2020, a copy of the foregoing Request for Service of Notices
was mailed by first-class U.S. Mail, postage prepaid and properly addressed to the following:

       Deneen Purdie, Debtor
       238 E. Claremont Road
       Philadelphia, PA 19120

                                                    /s/ D. Anthony Sottile
                                                    D. Anthony Sottile
                                                    Authorized Agent for Creditor
                                                    Sottile & Barile, LLC
                                                    394 Wards Corner Road, Suite 180
                                                    Loveland, OH 45140
                                                    Phone: 513.444.4100
                                                    Email: bankruptcy@sottileandbarile.com
